                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNVERFERTH MFG. CO., INC.,
                                                      No. 19-CV-4005-LTS-KEM
             Plaintiff/Counter-Defendant,
                                                     MEMORANDUM OPINION
 vs.                                                     AND ORDER



 MERIDIAN MFG., INC.,

             Defendant/Counter-Claimant.
                               ____________________
        In this patent case, Defendant/Counter-Claimant Meridian Manufacturing, Inc.,
seeks leave to amend its invalidity contentions months after the deadline set by the
scheduling order. Plaintiff/Counter-Defendant Unverferth Manufacturing Co. resists. I
deny the motion to amend. Doc. 99.


                                 I.     BACKGROUND
        Unverferth initiated this patent-infringement lawsuit against Meridian in January
2019.    Doc. 1.    Under the court’s scheduling order, Meridian disclosed its initial
invalidity contentions in June 2019, and its final invalidity contentions were due July 17,
2020. Docs. 22, 73. Unverferth had until August 3, 2020, to respond with its final
validity contentions. Doc. 73. Meridian’s final invalidity contentions asserted, inter
alia, that Unverferth’s patents were obvious in light of drawings of the Convey-All
BT1500 Seed Tender (BT1500). They do not reference the BT1500 machine itself
because at the time its final invalidity contentions were due, Meridian had not yet accessed
a BT1500 machine in person.
        The parties agreed to make certain relevant machines available for inspection on
August 20 and 21, 2020. See Doc. 100-10. In setting the date, Meridian indicated the


       Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 1 of 8
four machines it would make available, and it also noted it had been unable to locate two
relevant machines. Id. Meridian did not mention the BT1500. Id. One week before
the date of the scheduled inspection, Meridian located a farmer willing to rent out a
BT1500, and on August 20, Meridian, Unverferth, and their experts examined the
BT1500 (along with other machines).
      According to Meridian, it “spent several months tracking down a BT1500.” Doc.
99-1. This was no simple task, since the BT1500 is “nearly twenty years old,” and only
five units were ever produced. Docs. 99-1, 103. Meridian notes that it “searched for
the dealership that originally sold the BT1500 units” and asked the dealership—as well
as an auction house and a second dealership—to review twenty-year-old sales records,
before finding a farmer that agreed to rent the BT1500 to Meridian. Id.
      After its expert examined the BT1500 on August 20, “Meridian realized the
BT1500 . . . renders obvious or anticipates many of the asserted claims.” Doc. 99-1.
Still, Meridian did not move to supplement its invalidity contentions right away. In mid-
November 2020, the court granted a motion to compel and extended the scheduling-order
deadlines, moving the Plaintiff and Counter-Plaintiff expert-disclosure deadline from
November 13 to December 11, 2020 (other deadlines were correspondingly shifted,
including the close of discovery to mid-March 2021). Docs. 81, 98.
      On December 2, 2020, Meridian sent Unverferth pictures of the BT1500 taken
during the August 20 inspection, indicating it mistakenly believed it had previously
produced the pictures.    Doc. 99-9 at 7-8.    Unverferth responded on December 7,
questioning Meridian’s late focus on the BT1500, noting Meridian failed to include the
BT1500 machine in its final invalidity contentions or notice of inspection. Id. at 6-7.
Meridian responded on December 8, noting that following the inspection, Meridian
conferred with its expert and decided to supplement its invalidity contentions. Id. at 5-
6.   Unverferth responded the next day that supplementation was untimely, noting
Meridian’s position was that “it has been conferring with its expert since the August 20,

                                           2

     Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 2 of 8
2020 inspection and just now, on December 8, 2020,” decided to supplement “(three and
a half months later, four and a half months after the exchange of the final contentions, .
. . and three days before the exchange of opening expert reports).” Id. at 4. The parties
met and conferred by telephone about the issue on December 10.
      The next day, on December 11, 2020, Meridian filed the motion to supplement its
invalidity contentions, seeking to add theories of invalidity based on the BT1500 machine.
Doc. 99. It also sought—in the words of its opening brief—to “clarify some of the
combinations that it previously disclosed.” Doc. 99-1. Unverferth resisted. Doc. 100.
Meridian filed a reply, and I granted leave for Unverferth to file a sur-reply over
Meridian’s objection. Docs. 103, 106-108.


                                  II.   DISCUSSION
      Meridian seeks to amend its final invalidity contentions after the expiration of the
deadline set by the scheduling order. A scheduling-order deadline “may be modified
only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Thus,
courts have held that a party must demonstrate good cause to amend its invalidity
contentions after the deadline has passed. See Solutran, Inc. v. U.S. Bancorp, No. 13-
cv-2637 (SRN/BRT), 2016 WL 7377099, at *3 (D. Minn. Dec. 20, 2016); Joao Bock
Transaction Sys., LLC v. Online Res. Corp., No. 8:13CV245, 2015 WL 9459917, at
*3-4 (D. Neb. Dec. 23, 2015); Prism Techs., LLC v. AT & T Mobility, LLC, No.
8:12CV122, 2014 WL 656794, at *1 (D. Neb. Feb. 19, 2014); ICON Health & Fitness,
Inc. v. Octane Fitness, LLC, No. CV 09-319 ADM/SRN, 2010 WL 1839321, at *1 (D.
Minn. May 5, 2010).
      The purpose of invalidity contentions is “to allow the plaintiff to pin down the
defendant’s theories of defense, thus confining discovery and trial preparation to
information that is pertinent to the theories of the case.”     O2 Micro Int’l Ltd. v.
Monolithic Power Sys., Inc., 467 F.3d 1355, 1365 (Fed. Cir. 2006). By imposing a

                                            3

     Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 3 of 8
deadline for final invalidity contentions, the court “seek[s] to balance the right to develop
new information in discovery with the need for certainty as to the legal theories.” Id. at
1366. Because the purpose of invalidity contentions is to provide the opposing party with
notice, a party must “proceed with diligence in amending those contentions when new
information comes to light in the course of discovery”; to provide otherwise would render
“the contentions requirement . . . virtually meaningless as a mechanism for shaping the
conduct of discovery and trial preparation.” Id. at 1365-66. Based on this reasoning,
the Federal Circuit has held that the good-cause standard requires “[t]he party seeking to
amend its contentions” to “prov[e] it acted with diligence.” Mortg. Grader, Inc. v. First
Choice Loan Servs. Inc., 811 F.3d 1314, 1321 (Fed. Cir. 2016). In determining whether
there is good cause to amend, the court may also consider prejudice to the nonmoving
party, but “it is unnecessary to examine the potential prejudice” if the party seeking
amendment did not act diligently. Allvoice Devs. US, LLC v. Microsoft Corp., 612 F.
App’x 1009, 1015 (Fed. Cir. 2015).


       A.     BT1500
       Meridian seeks to amend its invalidity contentions to add new theories of
obviousness based on the BT1500. Meridian’s final invalidity contentions (disclosed in
July 2020) included some theories of obviousness based on drawings of the BT1500, but
Meridian seeks to assert new combinations involving the BT1500 machine that were not
previously disclosed (whether based on the drawings or the machine itself). Meridian
argues that it acted diligently since it spent several months searching for a BT1500
machine, and both its expert and Unverferth’s expert had an opportunity to examine the
BT1500 machine at the same time, a week after Meridian located one. Further, Meridian
argues that the BT1500 machine itself illustrates obviousness arguments that were not
clear from the previously available drawings and pictures.



                                             4

     Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 4 of 8
       “[T]he diligence inquiry has two sub-parts: (1) diligence in discovering the basis
for amendment; and (2) diligence in seeking amendment once the basis for amendment
has been discovered.” Solutran, 2016 WL 7377099, at *2. Meridian argues that it seeks
to amend based on new information—namely, the discovery of the BT1500 machine,
which had not been located at the time Meridian’s final invalidity contentions were due
in July 2020. Although new information may sometimes provide the requisite good cause
to amend,1 here, Meridian does not dispute that it has known about the BT1500 since
receiving Unverferth’s initial disclosures in April 2019, which included (1) the
prosecution history of Unverferth’s patents (in which patent examiners considered
pictures of the BT1500) and (2) information from Unverferth’s prior patent litigation with
a third party, whose invalidity contentions relied on the BT1500. See Doc. 100 at 9-10.
Meridian argues that the pictures of the BT1500 did not show the “crucial elements of a
patent,” which is why it needed to examine a BT1500 machine in person. Doc. 103.
But Meridian admits that the pictures and information it has possessed since April 2019
were enough to make it “suspect[] that the BT1500 was a stronger prior art reference”
than the third party or Unverferth “made it out to be.” Doc. 99-1. Although Meridian
asserts that it searched for “several months” (more than two) before finally locating a
BT1500 to rent in August 2020, it does not explain why it did not begin looking for a
BT1500 machine earlier in time. Meridian does not set forth with particularity when
precisely it began looking for a BT1500 machine, but it seems like it was about a year
after receiving information about the BT1500 in April 2019. If Meridian had begun
searching for a BT1500 machine earlier in time, it could have located a machine prior to
the July 2020 deadline for final invalidity contentions.




1
 See O2 Micro, 467 F.3d at 1366 (“[R]efusing to allow any amendment to contentions based on
new information developed in discovery could be contrary to the spirit of the Federal Rules.”).

                                              5

     Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 5 of 8
       Even if Meridian could be said to have acted diligently in locating the BT1500
machine, Meridian has not demonstrated diligence in moving to amend. The parties and
their experts examined the BT1500 machine on August 20, 2020. Meridian did not move
to amend its final invalidity contentions until December 11, 2020, more than three and a
half months later. Meridian argues that during that time, it was engaged in depositions
and briefing discovery motions, and it notes it needed to confer with its expert about its
invalidity theories. But that Meridian had other obligations in this case does not explain
why it could not have moved to amend earlier in time. And Meridian’s expert examined
the BT1500 machine during the August 2020 inspection, and Meridian should have
known at that time that it needed to supplement its invalidity contentions. Courts have
held that when a party waits three months to amend after discovering new evidence, the
diligence requirement is not met. See O2 Micro, 467 F.3d at 1367 (holding that district
court did not abuse its discretion in finding lack of diligence and denying leave to amend
when party learned of new evidence during a deposition in “late February 2003” but
“waited almost three months, until May 23, to serve its proposed amended contentions
and two more weeks to formally move to amend”; court rejected lawyers’ excuse that
they “were busy with discovery during the delay period from February 25 to June 6,”
since they did not “explain the relationship between this work and the” new invalidity
theory); Solutran, 2016 WL 7377099, at *2-4 (finding lack of diligence and denying
leave to amend based on new evidence discovered approximately two months earlier
when moving party “first focused on incorporating [the new evidence] into their expert
report, rather than seeking leave to amend their invalidity contentions”); see also
Allvoice, 612 F. App’x at 1015 (holding that district court did not abuse its discretion in
finding lack of diligence and denying leave to amend based on a different claim-
construction ruling than anticipated when moving party did not move to amend until three
months after court’s ruling). Here, Meridian waited to move to amend its invalidity
contentions until the day opening expert reports were exchanged, more than three and a

                                            6

     Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 6 of 8
half months after examining the BT1500 machine and more than four and a half months
after the deadline for final invalidity contentions. Meridian has not shown it acted
diligently in seeking amendment.
        Accordingly, leave to amend based on the BT1500 should be denied, regardless
of any prejudice to Unverferth. Meridian has not demonstrated diligence and thus, it has
not demonstrated good cause to amend.


        B.    Other New Contentions
        Meridian’s opening brief asserts that it seeks to “clarify some of the combinations
that it previously disclosed.” Doc. 99-1. Although Meridian’s opening brief addresses
these changes when discussing prejudice, it does not make any argument showing how it
was diligent in raising these combinations. Id. In its reply brief, Meridian still fails to
address diligence, instead arguing that the proposed changes “narrow, not expand, its
combinations”; that the combinations are not “entirely new”; and that it did not need to
amend “but chose to do so as a way of alerting Unverferth of its refined theories.” Doc.
103.
        Meridian mischaracterizes its proposed amendments.          As Unverferth notes,
Meridian’s proposed amended invalidity contentions do not remove any of its prior
obviousness combinations. See Docs. 99-8, 100-8. Thus, its proposed amendment does
not “narrow” its invalidity contentions.
        Instead, Meridian’s proposed amendments add that certain claims are obvious by
the combination of the Forsyth and Sawby patents and obvious by the combination of the
Furrer and Sawby patents. Id. Meridian argues that these theories are not new because
it previously contended (and still does) that certain claims “are obvious over Furrer . . .
in view of” Forsyth “and/or” several other patents, including Sawby. Id. But as
Unverferth notes in its sur-reply, Meridian’s current invalidity contention relies on Furrer
as a base reference, while one of its proposed new contentions eliminates reference to

                                             7

       Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 7 of 8
Furrer. In addition, the proposed new contention seeks to invalidate claim 24 of the ‘047
patent and claims 4, 11, 19, and 23 of the ‘940 patent, which were not included in
Meridian’s previous Furrer/Forsyth/Sawby contention. As the proposed new contention
seeks to invalidate additional claims for obviousness, it does not merely narrow
Meridian’s previous disclosures. Meridian offers no reason for why it did not include its
theories of obviousness based on Furrer and Sawby and Forsyth and Sawby in its final
invalidity contentions at the end of July 2020.        Accordingly, Meridian has not
demonstrated it acted diligently, and leave to amend should be denied, regardless of
prejudice to Unverferth.


                                    III.   CONCLUSION
      Meridian’s motion to amend its invalidity contentions (Doc. 99) is denied.
      IT IS SO ORDERED this 28th day of January, 2021.



                                               Kelly K.E. Mahoney
                                               Chief United States Magistrate Judge
                                               Northern District of Iowa




                                           8

     Case 5:19-cv-04005-LTS-KEM Document 109 Filed 01/28/21 Page 8 of 8
